Citation Nr: 1213691	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-45 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from July 1965 to July 1969, from February 2000 to November 2000 and from September 2003 to January 2005, with additional service with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Procedural History

The instant claim was previously before the Board in April 2011, at which time the Board denied the Veteran's claim for TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and, in July 2011, the Court issued an order granting a Joint Motion for Remand (Joint Motion), vacating the Board's April 2011 decision and remanding the Veteran's claim for further consideration.  The Veteran's claim is once again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts his service-connected disabilities render him unable to obtain or maintain gainful employment.  Specifically, he contends that he is unable to continue employment as a corrections officer due to his service-connected disabilities.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The Veteran is currently service-connected for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; diabetes mellitus type II, evaluated as 20 percent disabling; right knee instability, evaluated as 10 percent disabling; postoperative residuals of a medial meniscectomy of the right knee, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; residuals of a right ankle injury, evaluated as 10 percent disabling; degenerative changes of the left ankle, evaluated as 10 percent disabling; and hearing loss of the right ear and gastroesophageal reflux disease (GERD), both evaluated as noncompensable.  His combined disability evaluation is 70 percent.  See 38 C.F.R. § 4.25 (2011).

The report of a July 2008 VA examination includes the examiner's opinion that while the Veteran's orthopedic disabilities render him unable to secure or follow a substantially gainful occupation "in his profession in corrections as a result of his service-connected disabilities," he could possibly work in a position that does not require physical activity or excessive walking, "but he still presents an insurance risk and this is unlikely."  

The Board finds this opinion inadequate.  The examiner's reference to "an insurance risk" appears to contradict the earlier statement that the Veteran "could possibly work."  The significance of the reference to insurability is also unclear as the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (emphasis added).  In addition, the examination is over four years old.  Given the passage of time since his most recent examination and the allegations set forth in the Veteran's appeal, the Board finds that a new VA medical opinion would assist the Board in determining whether entitlement to TDIU is warranted in the instant case.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; diabetes mellitus type II, 20 percent; right knee instability, 10 percent; postoperative residuals of a medial meniscectomy of the right knee, 10 percent; tinnitus, 10 percent; hypertension, 10 percent; residuals of a right ankle injury, 10 percent; degenerative changes of the left ankle, 10 percent; and hearing loss of the right ear and gastroesophageal reflux disease (GERD), both evaluated as noncompensable.) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


